Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 1 of 21

 

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: CC tf
UNITED STATES DISTRICT COURT
for the
WESTERN DISTRICT OF OKLAHOMA

 

 

In the Matter of the Search of

(Briefly describe the property to be search

Or identify the person by name and address)
INFORMATION ASSOCIATED WITH:

coffeeluvr2 1@yahoo.com
THAT IS STORED AT PREMISES CONTROLLED BY:

OATH HOLDINGS INC.

701 First Avenue,

Sunnyvale, California 94089

Case No: M-\4 -lyo3- P
FILED

NOV 14.2019

iciilA REEDER SHIN .

Ne ee ees ee ee

APPLICATION FOR SEARCH WARRANT bad

 

I, a federal law enforcement officer or attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed (identify the person or describe the property to be
seized):

See Attachment B, which is attached and incorporated by reference.

The basis for the search under Fed. R. Crim.P.41(c) is (check one or more):
evidence of the crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime:
L]  aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. § 2251 Production of child pornography
18 U.S.C, § 2252 Distribution of child pornography
18 U.S.C. § 2252A Possession of child pornography
18 U.S.C. § 1591 (a)(1) and (2) Child Sex Trafficking

The application is based on these facts:

See attached Affidavit of Special Agent David A. Garrison, Federal Bureau of Investigation, which is incorporated by
reference herein.

Continued on the attached sheet(s).

| Delayed notice of days (give exact ending date if more than 30 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached "ie

Ce Applicant's signature
DAVID A. GARRISON
Special Agent
Federal Bureau of Investigation
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 2 of 21

Sworn to before me and signed in my presence. WA
Date: li freha Crete }

7 Judge's signature
City and State: Oklahoma City, Oklahoma GARY M. PURCELL, U.S. Magistrate Jud

Printed name and title
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 3 of 21

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with: coffeeluvr21@yahoo.com that is
stored at premises owned, maintained, controlled, or operated by Oath Holdings Inc. a company

headquartered at 701 First Avenue, Sunnyvale, California 94089
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 4 of 21

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Oath Holdings, Inc. (the “Provider’)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is located within or
outside of the United States, and including any emails, records, files, logs, or information that has
been deleted but is still available to the Provider, or has been preserved pursuant to a request made
under 18 U.S.C. § 2703(f) in August of 2019, the Provider is required to disclose the following
information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account from January 1, 2013, to
October 1, 2015, including stored or preserved copies of emails sent to and from the account, draft
emails, the source and destination addresses associated with each email, the date and time at which
each email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP address
used to register the account, log-in IP addresses associated with session times and dates, account
status, alternative email addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and
e€.

Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 5 of 21

All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken.

The Provider is hereby ordered to disclose the above information to the government within 14

days of issuance of this warrant.

il. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband, evidence,

and instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, and 2252A, and 18 U.S.C. §

1591(a)(1) and (2) involving Christopher John Henderson and Jane Doe occurring from January

1, 2013, to October 1, 2015, including, for each account or identifier listed on Attachment A,

information pertaining to the following matters:

a.

The receipt, possession, production and distribution of child pornography; and the
sex trafficking of Jane Doe.

Bvidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;
Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

The identity of the person(s) who created or used the user ID, including records that
help reveal the whereabouts of such person(s).

The identity of the person(s) who communicated with the user ID about matters
relating to the referenced conduct, including records that help reveal their

whereabouts.

ant
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 6 of 21

f. All communications between the TARGET ACCOUNT and Christopher
Henderson or regarding Jane Doe.

This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FB] may deliver a complete copy of the
disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 7 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

coffeeluvr2 1 @yahoo.com THAT IS STORED | Case No.
AT PREMISES CONTROLLED BY OATH

HOLDINGS INC. AT 701 FIRST AVENUE,
SUNNYVALE, CALIFORNIA 94089

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, David A. Garrison being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with the email account, coffeeluvr2 1@yahoo.com (herein referred to as the
TARGET ACCOUNT) that is stored at premises controlled by Oath Holdings Inc., an email
provider headquartered at 701 First Avenue, Sunnyvale, California 94089. The information to be
searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Oath Holdings Inc., to disclose to the government copies of the
information (including the content of communications) further described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,
government-authorized persons will review that information to locate the items described in
Section II of Attachment B. The information provided by Oath Holdings Inc. will constitute
certified copies of the information previously obtained through a Consent to Search of the

TARGET ACCOUNT.
Case 5:19-mj-O0603 Document1 Filed 11/14/19 Page 8 of 21

2. I ama Special Agent with the Federal Bureau of Investigation and have been since
June 6, 2005, and am assigned to the Oklahoma City, Oklahoma Field Office. Since joining the
FBI, I have been involved in investigations of child exploitation matters and computer crimes
against children. I am currently assigned to investigate violations of federal law involving the
exploitation of children. I have gained expertise in the conduct of such investigations through
training in seminars, classes, and everyday work related to conducting these types of investigations
in my current role as an SA with the FBI.

3. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of 18 U.S.C. §§ 2251, 2252, and 2252A, and 1591(a)(1)
and (2) have been committed by Christopher John Henderson (“Henderson”). There is also
probable cause to search the information described in Attachment A for evidence,
instrumentalities, contraband, and/or fruits of these crimes further described in Attachment B.

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &
(c)(1)(A). Specifically, the Court located in the Western District of Oklahoma is “a district court
of the United States . . . that has jurisdiction over the offense being investigated.” 18 U.S.C. §
2711(3)(A)Q).

PROBABLE CAUSE
6. On March 5, 2018, Jane Doe contacted the National Center for Missing and

Exploited Children and reported being notified, via an anonymous email, of explicit photographs

2
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 9 of 21

of her and provided a website and link. Jane Doe accessed the link which led to a subcategory on
“Reddit.” On Reddit was a post linking to an “Imgur” post containing over a dozen photographs,
some of them sexually explicit, from when Jane Doe was 15-16 years old. Jane Doe identified
Henderson as being responsible for the photographs, and their posting, and disclosed additional
sexually explicit material in the possession of Henderson.

7. Over the next few months, I interviewed Jane Doe on a number of occasions where
she revealed additional information regarding her experience with Henderson, to include: She
remembered talking with Henderson on the telephone before meeting him in person when she was
fifteen or sixteen years old. She also remembered telling him how old she was before meeting him
in person for the first time.

8. During their first meeting, Henderson took Jane Doe to the Drover’s Inn located in
Oklahoma City, Oklahoma. He took her to this motel for the purpose of having sex and told her
how much she could rely on him and how he wanted to take care of her. He also took a number
of pornographic photographs of her both before and during their sexual encounter.

9. Jane Doe recalls having sex with Henderson around 40-50 times while they were
together. He took photographs and filmed many of their sexual encounters and, utilizing a gmail
email account, posted some of the photographs and videos on “fetlife.” Sometimes, prior to taking
pornographic photographs of Jane Doe, he wrote sayings on certain body parts with a black sharpie
including “cum slut”, “public entrance”, “use me”, and “cum goes here.” He used some of these
pictures to advertise her for sex using his social media accounts, including Craigslist, following
which, he shared with her a number of the replies so she could choose which customer to have sex
with. On January 15, 2014, Henderson, using his gmail email, sent Jane Doe an email to the

TARGET ACCOUNT with language he proposed using for a backpage ad (like Craigslist,
3
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 10 of 21

backpage features online singles classifieds ads) offering her sexual services for money. Many of
the Craigslist replies included face and penis photographs of theprospective customers. Each
appointment was supposed to last for less than an hour and the customers were charged $200.00.
Henderson got all the money. He bought Jane Doe gifts such as clothes and a custom leather collar
with a lock of which only he had the key. One set of clothes he bought for her, described as one
of his favorites, was a pink t-shirt with the words “cum slut” on the front, and a short blue plaid
skirt. He kept possession of this outfit and would often bring it with him when they met.

10. According to Jane Doe, during one of the times Henderson took her to a motel,
while she was still 15 years old, prior to a scheduled prostitution date, he showed her some videos
on his laptop computer depicting six or seven different juvenile girls, ranging in age from 10 or 11
to 15 years old, engaged in sex acts with men. He showed her these videos to help her know what
to expect during her prostitution dates and to give her ideas on what she could do with the
customers. He told her he had a “bunch” of these videos and showed her a file which contained a
number of similar videos.

11. In May of 2018, Jane Doe provided written consent to search her cell phone.
During the course of the search, I found 20 photographs matching the description of the
photographs she described as being posted on Imgur. During a subsequent interview, she
identified some of the sexually explicit photographs of her as being taken by Henderson during
their sexual encounters at various motels within the Oklahoma City area, including the Drover’s
Inn.

12. Additionally, chats utilizing “imessage” were found on Jane Doe’s phone between
herself and a contact in her phone called “Christopher Henderson” with an associated telephone

number of 405-889-2241 (she confirmed that this was Henderson). A subsequent subpoena for

4
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 11 of 21

the subscriber information for the referenced telephone number came back to Christopher J.
Henderson with an address in Oklahoma City. During one part of the chats, Jane Doe references
the sexually explicit photographs of her posted on Imgur in March of 2018. On March 4, 2018,
Henderson replies in part, “I am responsible. It is my doing. There is nothing J can say to make
it better or to rectify this wrong. I ask that you not go to the police. This was a monstrous, horrible
thing I did.” On March 6, 2018, Henderson continued, “I only had the pics on that imgr page and
that was it. Whatever pics you saw was all I had. I had no others and posted no others.”
Additionally, during a chat with Jane Doe on December 23, 2017, Henderson identified one of his
email addresses as redcommiebastard1917@gmail.com (gmail email).

13. On September 3, 2019, Jane Doe provided written consent to search the TARGET
ACCOUNT. During the course of the search I identified 86 emails from the gmail email to Jane
Doe’s yahoo email. Many of the emails were forwarded from emails Henderson had received on
the gmail email containing responses from prospective customers, including attached face
photographs, to the craigslist ads he had posted. Additionally many of the emails included sexually
explicit photographs Henderson had taken of Jane Doe and sent to prospective customers. Some
examples are as follows:

a. An April 22, 2014 email from Henderson to the TARGET ACCOUNT titled
“Business Proposition Chat Logs” is a series of screen shots from fetlife.com with an exchange
between “Dr Exploitation” and an interested customer. At this time, Jane Doe was 16 years old.
Dr_ Exploitation’s avatar lists his location as Norman, Oklahoma and includes a photograph of his
face and upper shoulders. The photograph matches the description and other photographs of
Henderson. At one point in the chat, the potential customer asks, “Both holes bareback available?”

Dr_ Exploitation replies, “Still anal training, so not yet. That work number listed is turned off

5
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 12 of 21

most of the time. We only sell her sporadically for fun. She goes to college and has a part time
job. But every other weekend, sometimes every Friday, we’ll get a room and she’ll fuck a string
of strangers for cash. $200.00 and you can pound her sore with a condom but cum in her mouth
as much as you want (she is a serious cum slut, she gets mad when the clients don’t cum in her
mouth).”

b. A December, 28, 2013 email from the gmail email to the TARGET ACCOUNT
is titled “Whore Advertising Pics”. Henderson states: “Here are the pics we took, the very few
that required editing I went ahead and edited. J through in the bj and facial pics as extras. If you
don’t want them shared they won’t be. Let me know ASAP and I’ll send them to prospective
clients and get you sold by this weekend. Your Daddy, -Christopher.” The email contained 15
attached photographs of Jane Doe at the Drover’s Inn. The photographs, labeled,
“secret_whore_motel”, start with her dressed in a short dress crouching on the bed and progress to
sexually explicit photographs of Jane Doe exposing her vagina and the photographs Henderson
referenced of her engaging in oral sex.

c. A December 30, 2013 email titled, “19 yo Asian College Cutie w/Whore Fantasy
—mw4m” (craigslist ad) from the gmail email to the TARGET ACCOUNT is forwarded from a
December 26, 2013 email from “chyllokc” responding to the craigslist ad placed by Henderson.
The email text was: “I like ur ad on CL if ur serious I cn give her just what she wants...I will send
I cock pic but u have to prove ur serious and real for a face pic.” “chyllokc” attached a photograph
of his penis to the email.

d. A February 26, 2014 email titled, “Kink Photos Set 1”, sent from the gmail email
to the TARGET ACCOUNT contains 15 photographs titled, ‘“degraded_cumdump” and start with

depicting Jane Doe standing clothed in a short white dress then progress to showing her naked

6
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 13 of 21

except for a black collar around her neck with a silver ring on the front, a black feathery-looking
blindfold covering her eyes, and thin gag around the lower part of her head with a black ball
inserted into her mouth. She is then depicted sitting on the bed with her knees facing out, her feet
together and her vagina exposed. Additionally, a silver chain is attached to the collar ring and
extends out past the edge of the photograph. “Whore” is written across her chest in black magic
marker as is “cum dump” just above her vagina with an arrow pointing down. “Cheap bitch for
sale” is written on the inside of her right leg and “Anyone can fuck me” is written on the inside of
her left leg. During the course of my interviews with Jane Doe, she described this particular
incident as Henderson’s “punishment and reward.” It was “punishment” because she had refused
to have sex with other men that day, and “reward” because she had the benefit of being with him
instead.

e. An August 31, 2014 email titled, “Address” from the gmail email to the
TARGET ACCOUNT stated: “Hey bitch, I regret ever having met you. You are a fucking cancer.
But whatever, right? 12437 SE 149" Street Oklahoma City, OK 73165 Mail me the collar soon.
We need to talk about how you’ll pay me back. Checks? Mailing me cash would be unwise and
unsafe.” -Christopher” During the course of my interviews with Jane Doe, she described how she
was expected to bring the referenced collar (as described in paragraph “d”) to her encounters with
Henderson.

14. On September 10, 2019, I spoke with Jane Doe by phone. She said that to the best
of her recollection, she was either almost 16 years old or else 16 years old when she first met
Henderson.

15. In general, an email that is sent to an Oath Holdings Inc. subscriber is stored in the

subscriber’s “mail box” on Oath Holdings Inc. servers until the subscriber deletes the email. Ifthe

7
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 14 of 21

subscriber does not delete the message, the message can remain on Oath Holdings Inc. servers

indefinitely. Even if the subscriber deletes the email, it may continue to be available on Oath

Holdings Inc.’s servers for a certain period of time. |
BACKGROUND CONCERNING EMAIL

16. ‘In my training and experience, I have learned that Oath Holdings Inc. provides a
variety of on-line services, including electronic mail (“email”) access, to the public. Oath Holdings
Inc. allows subscribers to obtain email accounts at the domain name yahoo.com like the TARGET
ACCOUNT listed in Attachment A. Subscribers obtain an account by registering with Oath
Holdings Inc. During the registration process, Oath Holdings Inc. asks subscribers to provide basic
personal information. Therefore, the computers of Oath Holdings Inc. are likely to contain stored
electronic communications (including retrieved and unretrieved email for Oath Holdings Inc.
subscribers) and information concerning subscribers and their use of Oath Holdings Inc. services,
such as account access information, email transaction information, and account application
information. In my training and experience, such information may constitute evidence of the
crimes under investigation because the information can be used to identify the account’s user or
users.

17. ‘In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other
identifiers, alternative email addresses, and, for paying subscribers, means and source of payment
(including any credit or bank account number). In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. Based on my training and my experience, I know that, even

8
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 15 of 21

if subscribers insert false information to conceal their identity, this information often provides
clues to their identity, location, or illicit activities.

18. In my training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of log-in (i.e.,
session) times and durations, the types of service utilized, the status of the account (including
whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information can help to identify which computers or other devices were used to access the email
account.

19. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such as
technical problems, billing inquiries, or complaints from other users. Email providers typically
retain records about such communications, including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or user as a
result of the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users.

20. As explained herein, information stored in connection with an email account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

9
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 16 of 21

under investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training and experience, the
information stored in connection with an email account can indicate who has used or controlled
the account. This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. For example, email communications, contacts
lists, and images sent (and the data associated with the foregoing, such as date and time) may
indicate who used or controlled the account at a relevant time. Further, information maintained
by the email provider can show how and when the account was accessed or used. For example, as
described below, email providers typically log the Internet Protocol (IP) addresses from which
users access the email account, along with the time and date of that access. By determining the
physical location associated with the logged IP addresses, investigators can understand the
chronological and geographic context of the email account access and use relating to the crime
under investigation. This geographic and timeline information may tend to either inculpate or
exculpate the account owner. Additionally, information stored at the user’s account may further
indicate the geographic location of the account user at a particular time (e.g., location information
integrated into an image or video sent via email). Last, stored electronic data may provide relevant
insight into the email account owner’s state of mind as it relates to the offense under investigation.
For example, information in the email account may indicate the owner’s motive and intent to
commit a crime (e¢.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).

21. A Preservation Request (reference number 424163) was submitted to Oath Holdings

Inc. in August of 2019 for the TARGET ACCOUNT.

10
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 17 of 21

CONCLUSION
22. Based on the foregoing, I request that the Court issue the proposed search warrant.
23. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. The government will execute this warrant by
serving the warrant on Oath Holdings Inc. Because the warrant will be served on Oath Holdings
Inc. who will then compile the requested records at a time convenient to it, reasonable cause exists

to permit the execution of the requested warrant at any time in the day or night.

Respectfully submitted,

 

David A. Garrison
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on dor seam Mota | UY , 2019

  

 

 

Honorable Ggfy M. Purcell
United States Magistrate Judge

11
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 18 of 21

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with: coffeeluvr21@yahoo.com that is
stored at premises owned, maintained, controlled, or operated by Oath Holdings Inc. a company

headquartered at 701 First Avenue, Sunnyvale, California 94089
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 19 of 21

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Oath Holdings, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is located within or
outside of the United States, and including any emails, records, files, logs, or information that has
been deleted but is still available to the Provider, or has been preserved pursuant to a request made
under 18 U.S.C. § 2703(f) in August of 2019, the Provider is required to disclose the following
information to the government for each account or identifier listed in Attachment A:

a. The contents of all emails associated with the account from January 1, 2013, to
October 1, 2015, including stored or preserved copies of emails sent to and from the account, draft
emails, the source and destination addresses associated with each email, the date and time at which
each email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP address
used to register the account, log-in IP addresses associated with session times and dates, account
status, alternative email addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);

C. The types of service utilized;

d. All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and

| duke

b>
Case 5:19-mj-00603 Document1 Filed 11/14/19 Page 20 of 21

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken.
The Provider is hereby ordered to disclose the above information to the government within 14
days of issuance of this warrant.
i. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband, evidence,
and instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, and 2252A, and 18 U.S.C. §
1591(a)(1) and (2) involving Christopher John Henderson and Jane Doe occurring from January
1, 2013, to October 1, 2015, including, for each account or identifier listed on Attachment A,

information pertaining to the following matters:

a. The receipt, possession, production and distribution of child pornography; and the
sex trafficking of Jane Doe.
b. Evidence indicating how and when the email account was accessed or used, to

determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

c. Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

d. The identity of the person(s) who created or used the user ID, including records that
help reveal the whereabouts of such person(s).

e. The identity of the person(s) who communicated with the user ID about matters
relating to the referenced conduct, including records that help reveal their

whereabouts.

Ors
Case 5:19-mj-0O0603 Document1 Filed 11/14/19 Page 21 of 21

f. All communications between the TARGET ACCOUNT and Christopher
Henderson or regarding Jane Doe.

This warrant authorizes a review of electronically stored information, communications,
other records and information disclosed pursuant to this warrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be
conducted by any government personnel assisting in the investigation, who may include, in
addition to law enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the
disclosed electronic data to the custody and control of attorneys for the government and their

support staff for their independent review
